DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  
a first lateral slot extending into the central body of the base receiver (claim 2)
a second lateral slot extending into the central body of the base receiver (claim 5)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Note: Applicant is requested to provide new drawings of a better quality (especially Fig 1 and Fig 2), in which all lines and numbers are sufficiently dark, well defined, and uniform in thickness. The current drawings do not clearly show all the claimed features with sufficient clarity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 (line 5), the limitation “the longitudinal recess” lacks proper antecedent basis, thereby rendering the claim indefinite. Further, it is not sufficiently clear if it is same or different from the “longitudinal receiving recess” set forth earlier in the claim.
In claim 11 (line 5), the limitation “the longitudinal recess” lacks proper antecedent basis, thereby rendering the claim indefinite. Further, it is not sufficiently clear if it is same or different from the “longitudinal receiving recess” set forth earlier in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 10-14, 18 and 20, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moltrup (US 11,148,763 B2), with prior publication on Nov 19, 2020.
Moltrup shows a quick release mast mounting assembly for a board mounted hydrofoil assembly (Fig 6A and 6B), comprising: a base receiver [20] mounted to a sports board, the base receiver having a central body extending from a base section, a longitudinal receiving recess disposed on the central body, the longitudinal receiving recess extending along a length of the central body from a front opening (Fig 6A), and a locking member [50] disposed at a front end of the base receiver aligned with the receiving recess; and a mast connection member [22] formed as a body configured for connection to an upper end of a hydrofoil mast and including at least one hydrofoil mast connection port, wherein at least a rear portion of the mast connection member corresponds to the longitudinal receiving recess, and wherein a front portion includes a securing structure for forming a secure connection with the locking member.
Re claims 2 and 12, although the body of the base receiver does not have any additional slots formed into the sidewalls of the body, the receiving recess itself has a lateral dimension, which is broadly considered to be a first lateral slot extending within the central body. In an alternative interpretation, as seen in Fig 3 and Fig 4, a space between the pivot [32] and the sidewall forms a recess that extends laterally within the lateral body, and therefore, such can be considered as a first lateral slot.
Re claims 3 and 13, the first lateral slot extends within the central body in a direction parallel to a mounting surface of the base section.
Re claims 4 and 14, a flat end surface of the mast connection member, or the protrusions that engage the pivot pin [32], each has a lateral dimension, and therefore, it is broadly considered to be a lateral member that extends laterally in a direction orthogonal to a longitudinal axis of the hydrofoil mast connection port. The lateral member corresponds to the at least first lateral slot, such that the at least one lateral member resides in the at least first lateral slot when the mast connection member is received in the base receiver.
Re claims 10 and 20, the mast connection member further comprises a socket for receiving the upper end of a hydrofoil mast and the hydrofoil mast is secured in the socket.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Moltrup (US 11,148,763 B2) in view of Jensen et al. (US 2002/0111094 A1)
Moltrup shows a quick release mast mounting assembly comprising a locking member with a cam lever, but does not show the locking member including a resilient locking member having a spring assembly.
Jensen et al. shows a locking member with a cam lever [18], wherein the locking member including a resilient locking member having a spring assembly [66].
	It would have been obvious to a person skilled in the art before the effective filing date of the invention to provide the locking member of Moltrup with a resilient member having a spring assembly, as taught by Jensen et al. Having such an arrangement would have provided a locking mechanism that would have remained secure against shocks and vibrations

Allowable Subject Matter
Claims 5-7 and 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harmon (US 2021/0114691), Midler (US 9,856,000), Stehlik (US 10,773,775), Breaux et al. (US 9,643,695), KR 102231086 each shows a quick release hydrofoil mast assembly for a watersports board.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689. The examiner can normally be reached 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJAY VASUDEVA/Primary Examiner, Art Unit 3617